Citation Nr: 1043896	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cardiovascular 
disability to include whether new and material evidence has been 
submitted to reopen a previously disallowed claim for service 
connection for a heart condition and whether service connection 
for high blood pressure, to include as secondary to service-
connected disability, is warranted.  

4.  Entitlement to a disability rating in excess of 20 percent 
for service-connected left ankle degenerative tibial talar joint 
calcaneus and enthesopathy.  

5.  Entitlement to an initial disability evaluation in excess of 
10 percent for laceration of left heel with dysesthesias and loss 
of sensation in sural nerve distribution.  

6.  Entitlement to an initial disability rating in excess of 10 
percent for right knee, patellar tendonitis, chondromalacia and 
chronic musculoligamentous strain with mild right degenerative 
joint disease.  

7.  Entitlement to a disability rating in excess of 10 percent 
for a tender and painful scar to the left heel.  

8.  Entitlement to an effective date earlier than May 26, 2009, 
for the grant of service connection for chronic low back strain 
with left sided sciatica, degenerative disc disease, and facet 
degenerative joint disease.

9.  Entitlement to an initial disability evaluation in excess of 
20 percent for chronic low back strain with left sided sciatica, 
degenerative disc disease, and facet degenerative joint disease.  

10.  Entitlement to a disability evaluation in excess of 10 
percent for simple, old, well-healed fracture, left clavicle with 
secondary traumatic arthritis.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a left 
knee disability, with patellar tendonitis, chondromalacia and 
chronic musculoligamentous strain, with mild degenerative joint 
disease.  

12.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision rendered by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2008, the Board issued a decision.  In that decision, the 
Board denied an increased disability rating for service-connected 
limitation of motion of the left ankle, an increased disability 
rating for service-connected residuals of a fracture of the left 
clavicle with secondary traumatic arthritis, service connection 
for tinnitus, service connection for hearing loss, service 
connection for a back disability secondary to service-connected 
left hell and ankle disabilities.  The Board remanded a claim for 
service connection for a right knee strain, claimed as secondary 
to service-connected left heel and ankle disabilities.  

On Page 3 of the July 2008 decision, the Board noted that the 
November 2005 RO decision also denied a claim for high blood 
pressure.  The Board made a finding of fact indicating that the 
Veteran had not filed a notice of disagreement with that 
decision.  

The Veteran filed a timely appeal of the Board's decision to the 
United States Court of Appeals for Veterans Claims (hereinafter 
"Court").  No argument was presented as to the Board's denial 
of increased rating for the service-connected left ankle 
disability or residuals of a fracture of a left clavicle 
disability, or the denial of service connection for a back 
disability.  Rather, in the Appellant's brief, he withdrew his 
appeal as to the Board's denial of those claims.  In a February 
2010 Memorandum Decision, after considering argument as to the 
denial of service connection for hearing loss and for tinnitus, 
the Court set aside the Board's decision and remanded the matters 
to the Board.  The Court also found that the Board's finding that 
the Veteran had not filed a notice of disagreement to the 
November 2005 decision denying service connection for a heart 
condition was clearly erroneous.  

This case also comes before the Board on appeal from September 
2008, April 2009, and November 2009 decisions from the RO.  In 
the September 2008 decision, the RO granted service connection 
for right knee strain and degenerative joint disease and assigned 
an initial 10 percent evaluation, effective since August 22, 
2005.  

In the April 2009 decision, the RO denied a disability rating in 
excess of 20 percent for service-connected left ankle 
degenerative tibial talar joint calcaneus with enthesopathy, 
granted service connection and assigned an initial 10 percent 
disability evaluation for laceration of left heel with 
dysesthesias and loss of sensation in sural nerve distribution, 
denied an initial disability rating in excess of 10 percent for 
right knee, patellar tendonitis, chondromalacia and chronic 
musculoligamentous strain with mild right degenerative joint 
disease, denied a disability rating in excess of 10 percent for a 
tender and painful scar to the left heel, and denied reopening a 
claim on the basis of new and material evidence for service 
connection for a left knee disability, with patellar tendonitis, 
chondromalacia and chronic musculoligamentous strain, with mild 
degenerative joint disease.  

In the November 2009 decision, the RO granted service connection 
for a low back strain with left sided sciatica, degenerative disc 
disease, and facet degenerative joint disease, and assigned an 
initial 20 percent disability rating, effective May 26, 2009, 
denied a disability evaluation in excess of 10 percent for a left 
clavicle disability, and denied entitlement to TDIU.  

The issues of service connection for hearing loss, tinnitus, and 
cardiovascular disability to include high blood pressure and 
heart condition, and the claim for TDIU are being remanded and 
are addressed in the REMAND portion of the decision below.

FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum evaluation for 
limited ankle motion.  Ankylosis of the ankle, malunion of the os 
calcis or astragalus is not shown.  The left leg is shorter than 
the right, but not to the extent contemplated by a separate 
evaluation under Diagnostic Code 5275.  

2.  Service-connected left heel disability results in loss of 
sensation in the left sural nerve distribution from the ankle to 
the little toe.  

3.  Service-connected right knee disability is manifested by pain 
at night and stiffness in the morning, with active flexion 
limited to 70 degrees, but without loss of extension, or evidence 
of recurrent subluxation or lateral instability.  

4. Service-connected left heel scar is "L" shaped and in 14 
centimeters long by 1 centimeter wide.  It was not deep, adherent 
to the underlying tissue, or unstable.  

5.  In a July 2008 decision, the Board denied service connection 
for degenerative disc disease of the lumbar spine and arthritis 
of the back, finding that the low back disability was not caused 
by service-connected disabilities.  That decision is final.

6.  On May 26, 2009, the Veteran filed a claim to reopen service 
connection for a low back disability.  There was no formal claim, 
informal claim, or written intent to file a claim for service 
connection a low back disability between July 17, 2008 and May 
26, 2009.  

7.  Service-connected low back disability in manifested by 
flexion limited to 40 degrees, and results in painful motion, 
spasms, marked flare-ups resulting in significant functional 
loss, but without objective evidence of associated neurologic 
impairment. 

8.  Service-connected left clavicle disability is manifested by 
pain causing occasional sleep disruptions, nonunion with loose 
movement or dislocation was not demonstrated.  Degenerative 
changes are visualized on x-ray examination.  Left arm motion 
results in flexion to 120 degrees and abduction to 110 degrees.  

9.  A February 2006 RO decision that denied service connection 
for a left knee disability is final.  

10.  The evidence received since the February 2006 RO decision, 
by itself or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a left knee 
disability and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for left ankle degenerative tibial talar joint calcaneus and 
enthesopathy have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2010).  

2.  The criteria for an initial disability evaluation in excess 
of 10 percent for laceration of left heel with dysesthesias and 
loss of sensation in sural nerve distribution have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8521 (2010).

3.  The criteria for an initial disability rating in excess of 10 
percent for right knee, patellar tendonitis, chondromalacia and 
chronic musculoligamentous strain with mild right degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5262 (2010).  

4.  The criteria for a disability rating in excess of 10 percent 
for a tender and painful scar to the left heel have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804.  

5.  The criteria for an effective date earlier than May 26, 2009, 
for the award of service connection for low back strain with left 
sided sciatica, degenerative disc disease, and facet degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.156(c), 3.157, 
3.400 (2010).

6.  The criteria for an initial 40 percent disability rating, but 
not higher, for service-connected low back strain with left sided 
sciatica, degenerative disc disease, and facet degenerative joint 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2010).

7.  The criteria for a disability rating in excess of 10 percent 
for simple, old, well-healed fracture, left clavicle with 
secondary traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203 (2010).

8.  The evidence received subsequent to the February 2006 
decision is not new and material, and the claim for service 
connection for a left knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide. 

Prior to initial adjudication of the Veteran's claims, he was 
sent letters dated in March 2009, June 2009, and September 2009 
that satisfied the duty to notify provisions regarding the 
claims.  

To the extent applicable, the Court observed that a claim of 
entitlement to service connection consists of five elements, of 
which notice must be provided prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also 38 U.S.C.A. § 5103(a).  The March and June 2009 letters 
provided notice of these criteria.  

As per the claim based on new and material evidence, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in the 
context of a claim to reopen, VA must look at the bases for the 
denial in the prior decision(s) and respond with a VCAA notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  In the March 2009 letter, the Veteran was advised that 
his claim was previously denied due to lack of evidence showing a 
relationship between a current left knee disability and active 
service and that evidence received must relate to that fact.  He 
was also provided definitions of what constitutes new and 
material evidence.  Thus, the letter complies with the Court's 
guidance in Kent. 

The Board also concludes VA's duty to assist has been satisfied.  
Available service treatment records are in the file.  The Veteran 
has identified outpatient treatment records through the VA.  VA 
obtained those records and they are associated with the Veteran's 
claims file.  The Veteran has not referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA 
examinations in August 2008, April 2009, and October 2009.

Concerning these VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the examinations 
reflect that the examiners reviewed the Veteran's complete claims 
file, to include his service treatment records and past medical 
history.  They recorded his current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2010).

Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law Relating To Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. T he Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record 
since the filing of the claim for increased rating and consider 
the appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  

A.  Left Ankle Evaluation 

The Veteran was involved in a motorcycle accident during active 
service resulting in several injuries.  In pertinent part, in 
November 1969, service connection was granted for a scar, old 
laceration of the left heal.  Later, in a July 1998 rating 
decision, the RO assigned a separate 10 percent rating for 
limitation of motion of the left ankle.  In the July 2008 
decision, the Board denied an evaluation in excess of 10 percent 
for service-connected limitation of motion of the left ankle.  

In September 2008, the Veteran filed a new claim for an increased 
rating with the RO.  In the rating decision on appeal, the RO 
assigned a 20 percent disability rating, and characterized the 
disability as left ankle degenerative tibial talar joint 
calcaneus and enthesopathy.  

The disability is rated under Diagnostic Code 5271.  Under such 
Diagnostic Code marked limitation of motion in the ankle warrants 
a 20 percent disability rating.  There is no higher rating under 
Diagnostic Code 5271.  

Thus, the Board has considered whether the left ankle disability 
warrants a higher evaluation under another potentially applicable 
Diagnostic Code.  

Here, the evidence of record consists of VA outpatient treatment 
records and the results of April and October 2009 VA 
examinations.  Those examinations revealed a left ankle 
disability that resulted in crepitus, pain at rest, and guarding 
of movement.  Those records, however, did not contain findings of 
malunion of the os calcis or astragalus, or of ankylosis of the 
ankle joint.  Ankylosis is "immobility and consolidation of a 
joint due to a disease, injury, surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, Diagnostic Codes 
5270, 5272, and 5273, which require malunion or ankylosis, are 
not for application in this case.  

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 38 
C.F.R. § 4.40 and 4.45 are applicable.  Since the Veteran is 
receiving the maximum rating allowable under the applicable 
diagnostic codes for limitation of motion of the ankle, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not 
for consideration.

Finally, the Board acknowledges that the Veteran's left leg is 
shorter than the right.  During the most recent VA examination, 
the left leg was 2 centimeters shorter than the right.  While a 
10 percent rating is warranted for shortening of the lower 
extremities from 3.2 to 5.1 centimeters, the 2-centimeter 
difference here does not permit the assignment of a separate 
compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5275.  

B.  Left Heel Evaluation 

Service-connected laceration of left heel with dysesthesias and 
loss of sensation in sural nerve distribution is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8599-8521.  (The provisions of 38 C.F.R. § 4.27 provide that 
unlisted disabilities requiring rating by analogy will be coded 
with the first two numbers of the schedule provisions for the 
most closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after a 
hyphen.)  

These Diagnostic Code provisions provide the rating criteria for 
disabilities of the external popliteal (common peroneal) nerve.  
Neuralgia, neuritis, or mild incomplete paralysis warrants a 10 
percent disability rating.  Moderate incomplete paralysis 
warrants a 20 percent disability rating, and severe incomplete 
paralysis warrants a 30 percent disability rating.  Complete 
paralysis; foot drop and slight droop of the first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of the proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot and 
toes; warrant a 40 percent disability rating.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to a varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  38 C.F.R. § 4.124a.  

Here, the evidence reveals loss of sensation in the left sural 
nerve distribution from the ankle to the little toe.  After 
reviewing both the objective and subjective evidence of record, 
there is no probative evidence to indicate that the numbing and 
tingling is anything other than mild.  On the contrary, despite 
the Veteran's numbness and tingling, objective VA neurological 
examination of the Veteran's lower extremities in October 2009 
revealed normal responses to vibration, pinprick, light touch, 
and position sense.  At the time of the examination, the examiner 
observed no abnormal sensation.  Additionally, the record clearly 
indicates that the Veteran does not have complete paralysis of 
the lower extremities.  The manifestations of numbing and 
tingling correspond to a rating for mild incomplete paralysis and 
the 10 percent disability ratings already assigned.  Thus, for 
the entire period on appeal, the criteria for a 20 percent rating 
or higher have not been approximated.  

C.  Right Knee Evaluation

In August 2005, the Veteran filed a claim seeking service 
connection for a right knee disability as secondary to his 
service-connected left heel condition.  The RO denied the claim, 
and in July 2008, the Board remanded the claim for additional 
development.  He underwent additional VA examination in August 
2008.  Following a physical examination and review of the 
Veteran's claims file, the examiner concluded that the Veteran's 
left leg was one inch shorter than the right, and that due to the 
progression of the service-connected left heel condition, it was 
causing a change in biomechanics on the right knee.  In September 
2008, the RO granted service connection for the right knee 
disability and assigned an initial 10 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

In addressing the Veteran's claim for increased rating, the Board 
will review the criteria under Diagnostic Code 5260, in addition 
to the criteria noted under other Diagnostic Codes addressing 
knee disorders.  See e.g. 38 C.F.R. § 4.71, Diagnostic Codes 
5010, 5055, 5256-5263.

Under Diagnostic Code 5260 for limitation of flexion, a 10 
percent disability rating is warranted for flexion limited to 45 
degrees; a 20 percent disability rating is assigned for flexion 
limited to 30 degrees; and a 30 percent disability rating is 
assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 
4.71a (2010). 

In addition, the Board notes that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic 
Code 5261 (leg, limitation of extension), both currently codified 
under 38 C.F.R. § 4.71a, may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5261 for limitation of extension of the leg 
provides that a 10 percent disability rating is warranted for 
extension limited to 10 degrees; a 20 percent disability rating 
is assigned for extension limited to 15 degrees; a 30 percent 
disability rating is warranted for extension limited to 20 
degrees; a 40 percent disability rating is assigned for extension 
limited to 30 degrees; and a 50 percent disability rating is 
warranted for extension limited to 45 degrees.  See 38 C.F.R. § 
4.71a.  

Here, on VA examination in March 2006, there was no limitation in 
flexion or extension of the knee.  Range of motion was from 0 to 
140 degrees.  When examined in August 2008, active range of 
motion was reduced to 0-90 degrees, and when examined in April 
2009 active motion was further reduced to 0-70 degrees.  While 
these finding show motion that had been progressively worsening, 
they do not approximate the degree of loss of motion contemplated 
for a higher rating under Diagnostic Code 5260 or a separate 
compensable rating based on loss of extension under Diagnostic 
Code 5261.  

The Board has also considered whether a separate compensable 
evaluation is warranted under Diagnostic Code 5257.  See 
VAOPGCPREC 23- 97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), published at 
63 Fed. Reg. 56,704 (1998).  Here, however, the weight of the 
evidence is against a finding that the disability results in 
recurrent subluxation or lateral instability.  For instance, on 
VA examination in March 2006, the examiner noted no instability 
or episodes of dislocation or subluxation.  On examination in 
August 2008, the examiner noted that there were no episodes of 
instability, dislocation, or subluxation, and on examination in 
April 2009, there were negative findings of knee laxity.  These 
findings are consistent with the Veteran's own reports in which 
he indicates that the right knee is primarily manifested by pain 
at night and stiffness in the morning.  

Reviewing other potentially applicable Diagnostic Codes, the 
evidence does not show ankylosis or dislocated semilunar 
cartilage as is required under Diagnostic Code 5258.  The 
evidence of record shows that the Veteran has not had surgery on 
his right knee.  As the evidence also does not show removal of 
semilunar cartilage that is symptomatic, Diagnostic Code 5259 
does not apply.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2010).  Lastly, there is no evidence of impairment of the tibia 
and fibula or genu recurvatum to warrant an increased evaluation 
under Diagnostic Codes 5262 or 5263, respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262 and 5263 (2010).

Therefore, the Board finds that a 10 percent evaluation for the 
right knee disability is appropriate based on the objective 
medical evidence of record.  As the evidence of record shows that 
the symptoms of the right knee disability were consistent during 
the pendency of this appeal, a staged rating is not applicable.  
The Board considered the most severe manifestations of the right 
knee disability, and a staged rating would not provide any 
benefit to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered the Veteran's complaints of pain.  
The medical evidence and the Veteran's statements found that 
there were complaints of pain.  However, the objective medical 
evidence does not show that pain on use resulted in additional 
functional limitation to the extent that under the limitation of 
motion codes the Veteran's disability would approximate the 
criteria for an evaluation in excess of 10 percent.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  For example, on VA 
examination in 2008, the examiner noted the complaints of medial 
knee pain but indicated that such did not result in loss of 
motion with repetitive range of motion testing due to pain, 
fatigue, lack of endurance, incoordination, or weakness.  Thus, 
the Board finds that the weight of the probative evidence of 
record does not support the assignment of a higher disability 
rating.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  In the VA examination in 2008, for 
example, the examiner noted that the right knee condition would 
result in decreased mobility, lack of stamina, and pain, and 
these symptoms could have significant effects with employment.  
The Board finds, however, that the rating criteria adequately 
describe the Veteran's right knee disability.  Hence, referral to 
the RO for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.  

D.  Left Heel Scar  

In the April 2009 decision on appeal, the RO denied an evaluation 
in excess of 10 percent for service-connected left heel scar.  
The disability is rated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are unstable or painful.  Note (1) to 
Diagnostic Code 7804 provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  A higher 20 or 30 percent rating is warranted when 
there are several scars that are unstable or painful.  

Here, on examination in 2009, the scar was described as "L-
shaped", measuring 6 centimeters lateral to the Achilles 
vertical portion and 4 centimeters transverse portion.  The 
Achilles was not cut.  The scar did not have skin breakdown, but 
did limit daily activities and employment due to pain, tenderness 
and dysthesia.  

These findings and other similar findings of record are 
consistent with the 10 percent evaluation assigned.  The scar on 
the heel does not result in multiple scars, hence, a 20 percent 
or higher evaluation is not warranted under Diagnostic Code 7804.  
In addition, the Veteran is in receipt of a separate compensable 
evaluation for the numbness and tingling in the foot, and for the 
limitation of motion of the ankle.  While the scar is non-linear, 
it is not deep and does not cover an area of at least 12 square 
inches; hence a higher rating is not warranted under Diagnostic 
Code 7801.  

Given such, the preponderance of the evidence is against the 
claim for an increased rating.  

E.  Low Back Disability Effective Date and Evaluation

The Veteran's claim for entitlement to an earlier effective date 
for the grant of service connection for chronic low back strain 
with left sided sciatica, degenerative disc disease, facet 
degenerative joint disease stems from a November 2009 rating 
decision that granted service connection for that disability and 
assigned a 20 percent evaluation effective May 26, 2009.  While 
the Veteran has disagreed with that decision, he has offered no 
specific arguments as to why an earlier effective date is 
warranted.  Nevertheless, the Board has reviewed the claims 
folder for evidence to support the Veteran's claim.  

Here, the evidence reveals that in July 2008, the Board denied 
the Veteran's claim for service connection for a back disability.  
The Board found that the competent medical evidence of record did 
not support a conclusion that the low back disability was caused 
by his service-connected left heel and/or ankle disabilities.  
Although the Veteran appealed other claims decided in the July 
2008 decision, he did not appeal the decision denying service 
connection for a back disability or otherwise seek 
reconsideration.  As such, the Board decision is final.  38 
U.S.C.A. § 7104, (West 2002 & Supp. 2009); 38 C.F.R. §20.1104 
(2010).  

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen is 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2010).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if the 
claim is received within one year of that date.  Otherwise, the 
effective date is the date VA receives the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the appellate 
decision, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i). In 
cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).  

Here, subsequent to the July 2008 Board decision, in September 
2008, the Veteran filed several new claims with the RO.  He also 
requested clarification from the RO as to what issues remained on 
appeal.  He did not mention the low back disability.  Also 
received were a VA examination report and VA outpatient treatment 
records.  They however, do not address the claim for a low back 
disability or otherwise evidence an intent to file a claim to 
reopen service connection for a low back disability.  

On May 26, 2009, the RO received a statement from the Veteran in 
which he stated that the April 2009 rating decision that 
addressed several claims did not address the claim for a low back 
disability.  The RO construed such as a claim to reopen, and 
following the receipt of a September 2009 VA examination report 
that included a positive nexus between the low back disability 
and the service-connected disabilities, the RO granted the claim.  

Based on the foregoing, the Board finds that May 26, 2009 is the 
date of the claim and constitutes the earliest effective date 
available under the facts presented.  The Board has considered 
whether the Veteran's statement in September 2008 should be 
construed as an informal claim to reopen service connection for a 
low back disability.  However, in that statement the Veteran does 
not make reference to the low back condition and only questions 
what issues remained on appeal.  The RO in a March 2009 letter 
advised the Veteran what issues were currently on appeal, none of 
which included his back claim.  It was not until May 26, 2009, in 
which the Veteran submitted a letter evidencing his claim to 
reopen service connection for a low back disability.  

As such, the Board concludes that the criteria for entitlement to 
an effective date earlier than May 26, 2009, for the grant of 
service connection for a low back disability are not met.  The 
preponderance of the evidence is against this claim and the 
benefit-of-the-doubt rule is thus not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Concerning the disability evaluation assigned for the low back 
disability, the RO assigned a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Under the current regulations, 
disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.

Here, upon VA examination in 2009, flexion of the lumbar spine 
was to 40 degrees and there was no evidence of ankylosis.  Thus, 
the low back condition would not approximate the criteria for a 
40 percent evaluation under Diagnostic Code 5237.  

As noted above, however, the Board must also consider the effects 
of functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss of 
range of motion, determinations regarding functional losses are 
to be "portray[ed] (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.  Here, the evidence reveals that the 
low back condition results in significant functional impairment.  
For example, the VA examiner noted objective evidence of pain, 
spasm, and severe flare-ups.  Spasms were of such severity as to 
cause abnormal gait or abnormal spinal contour.  Flare-ups 
occurred every 2 to 3 weeks and would last for 1 to 2 days.  The 
examiner characterized the extent of functional impairment during 
these flare-ups as "marked."  The examiner also noted four 
episodes of incapacitating episodes during the past twelve 
months.  Although the incapacitating episodes are not of the 
severity to evaluate the disability under Diagnostic Code 5243, 
the fact that they occur is still a significant factor in 
determining the severity of the low back disability.  

After applying the Court's guidance in DeLuca and affording the 
Veteran the benefit of the doubt, the Board finds that the extent 
of functional loss is more comparable to a 40 percent rating, but 
not higher, under the pertinent rating criteria.  

In making this determination, the Board has also considered the 
applicability of other Diagnostic Codes, to include whether a 
separate compensable rating is warranted for associated objective 
neurologic impairment.  Here, however, while there were findings 
of radiating pain to the left foot, there was no evidence of any 
associated bowel or bladder impairment.  More critically, a 
detailed sensory examination did not include findings of any 
neurologic abnormalities.  Hence, a separate compensable 
evaluation for associated neurologic abnormalities is not 
warranted.  

F.  Left Clavicle Evaluation 

By a November 1969 decision, service connection was established 
for a simple, old, well-healed fracture of the left clavicle and 
secondary traumatic arthritis.  An initial non-compensable 
evaluation was assigned.  In a July 1998 decision, the RO granted 
a 10 percent disability rating for the disability.  In the July 
2008 decision, the Board denied an increased rating for the left 
clavicle disability.  In doing so, the Board found that the left 
shoulder condition was manifested by abduction and forward 
flexion to 160 degrees and without evidence of functional loss or 
x-ray evidence of arthritic changes.  As noted, the Veteran did 
not appeal that determination.  

In May 2009, he claimed entitlement to an increased rating for 
the left clavicle disability.  

The left clavicle disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 for impairment of the clavicle or scapula.  
That provision provides that malunion of the clavicle or scapula, 
or nonunion without loose movement, warrants a 10 percent rating 
on either side.  Nonunion with loose movement or dislocation of 
the clavicle or scapula warrants a 20 percent rating on either 
side.  Alternatively, these disabilities may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203. 

Here, during the October 2009 VA examination, the Veteran 
reported pain in the left midclavicle that was causing sleep 
disruptions.  He was right hand dominant.  Objective examination 
revealed no evidence of dislocation of the clavicle.  Nor was 
there evidence of malunion or nonunion of the clavicle.  Hence, 
the Board finds that it is more appropriate to rate on the 
impairment of function of the contiguous joint.  In addition, 
based on the x-ray findings of mild degenerative joint disease, 
degenerative arthritis is rated on the basis of limitation of 
motion of the joint involved.  When motion is noncompensable, a 
10 percent rating is for assignment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5201, limitation of motion of the arm on 
the minor side will be assigned a 30 percent rating where motion 
is limited to 25 degrees from the side.  A 20 percent rating will 
be assigned where there is limitation of motion of the arm on the 
major side to midway between the side and shoulder level.  A 20 
percent rating will be assigned where there is limitation of 
motion of the arm on the major side to the shoulder level.  38 
C.F.R. § 4.71a, DC 5201.  

Here, the Veteran was able to flex the arm from 0 to 120 degrees.  
Abduction was to 110 degrees.  Hence, these findings do not 
support the assignment of a 20 percent evaluation.  In addition, 
there were no findings of ankylosis, hence, a 20 percent rating 
is not for application under Diagnostic Code 5200, pertaining to 
ankylosis of scapulohumeral articulation.  With respect to 
functional impairment, the examiner noted that there was 
objective evidence of pain with motion on the left side; however, 
it did not result in additional limitation of motion.  While 
there were subjective reports of flare-ups, there were brought on 
by overuse.  The associated VA outpatient treatment records do 
not document treatment for left shoulder flare-ups.  

The Board recognizes that the Veteran's pain has increased over 
time; however, there is no indication of a resulting decrease in 
range of motion or of neurological impairment.  Increased pain 
alone does not warrant a separate or higher rating under any 
applicable diagnostic code.  While the Board is sympathetic to 
the Veteran's claim, disability ratings must be assigned 
according to the applicable laws.

G.  Left Knee Claim - Petition to Reopen

In November 2005, the Veteran filed a claim seeking service 
connection for a left knee disability.  In February 2006, the RO 
denied the claim.  In doing so, the RO found that the service 
treatment records were negative for evidence of a left knee 
injury or disability and that there was no evidence of a 
relationship between the claimed left knee condition and the 
Veteran's active military service.  Evidence before the RO 
included service treatment records, VA examination results and VA 
outpatient treatment records.  The Veteran did not appeal the RO 
decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103.

In October 2008, the Veteran filed a new claim seeking service 
connection for a left knee disability.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

Here, evidence received since the February 2006 RO decision 
includes VA examination results and VA outpatient treatment 
records.  

For sake of clarity, the Board will summarize the evidence:

A March 2006 VA joints examination includes findings pertaining 
to the right knee but does not include findings pertaining to the 
left knee.  To the extent it is relevant; it indicates that the 
left ankle and heel do not cause limitation on walking.  An 
August 2008 VA examination also was focused on the right knee and 
left foot and ankle and did not include findings as to the left 
knee.  

December 2008 VA outpatient treatment records are for conditions 
other than a left knee condition.  

During a VA examination in April 2009, there were findings of 
left knee crepitus, tenderness, pain at rest, and guarding.  An 
x-ray examination revealed no evidence of old trauma.  The 
assessment was patellar tendonitis.  

In May 2009, the Veteran alleged, for the first time, that a left 
knee disability was secondary to service-connected left ankle and 
heel disabilities.  

During a VA examination in October 2009, the examiner provided an 
opinion linking a current low back disability to the left ankle 
and heel disability.  There was no discussion of the left knee 
condition or its relationship, if any, to the service-connected 
disabilities.  

VA outpatient treatment records in November and December 2009 
were for conditions other than a left knee condition.  

Upon review of the evidence, the Board finds that new and 
material evidence has not been received to reopen the previously 
denied claim.  The only new evidence pertains to a current 
diagnosed left knee disability.  However, the unestablished fact 
or facts necessary to substantiate the claim would include 
evidence showing that a current left knee disability was incurred 
during service, evidence of continuity of knee symptomatology 
since service, and evidence of a relationship between a current 
disability and service or to service-connected disability.  Those 
unestablished facts remain and the existence of a current left 
knee disability without more does not convince the Board to 
reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and treatment 
of disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

In addition, the Veteran has submitted a one-sentence statement 
alleging a secondary relationship to the left ankle or heel 
disabilities.  This bald allegation, without more, however, is 
insufficient to reopen the claim.  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence does 
not provide a basis on which to reopen a claim for service 
connection.  Similarly, in Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In short, the Board finds that the evidence received since the 
last prior denial is not both new and material.  To the extent 
that new medical evidence has been received relating to an 
unestablished fact, such evidence does not raise a reasonable 
possibility of substantiating the claims.  Therefore, new and 
material evidence has not been received pursuant to 38 C.F.R. § 
3.156(a).  Accordingly, the claim for entitlement to service 
connection for a left knee disability is not reopened, and the 
benefits sought on appeal remain denied.  


ORDER

A disability rating in excess of 20 percent for left ankle 
degenerative tibial talar joint calcaneus and enthesopathy is 
denied.  

An initial disability evaluation in excess of 10 percent for 
laceration of the left heel with dysesthesias and loss of 
sensation in sural nerve distribution is denied.  

An initial disability rating in excess of 10 percent for right 
knee, patellar tendonitis, chondromalacia and chronic 
musculoligamentous strain with mild right degenerative joint 
disease is denied.  

A disability rating in excess of 10 percent for a tender and 
painful scar to the left heel is denied.  

An effective date prior to May 26, 2009, for the grant of service 
connection for chronic low back strain with left sided sciatica, 
degenerative disc disease, and facet degenerative joint disease 
is denied.  

An initial disability rating of 40 percent for chronic low back 
strain with left sided sciatica, degenerative disc disease, and 
facet degenerative joint disease is granted, subject to the law 
and regulation governing the payment of monetary benefits.  

An increased rating in excess of 10 percent for simple, old, 
well-healed left clavicle fracture with secondary traumatic 
arthritis is denied.  

In the absence of new and material evidence, the request to 
reopen the previously denied claim of service connection for a 
left knee disability is denied.  


REMAND

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

An audiogram was performed in 2005.  It appears to show a 
bilateral hearing loss and tinnitus disability.  Dr. C. A. F., 
AuD., in an August 2005 letter, indicates that exposure to noise 
from tanks when serving in an armored division in the military 
was most likely the start of a current hearing loss and tinnitus 
disability.  Thus, there is evidence of a current disability and 
an indication that such is associated with the Veteran's military 
service.  

The Board finds, however, that there remains insufficient medical 
evidence on file to make a decision on the claim.  The service 
treatment records note service in the Headquarters and 
Headquarters Company, not a field unit as alleged.  Thus, while 
it is possible that the Veteran was exposed to noise from tanks, 
his service personnel records should first be obtained to verify 
his unit of assignment.  

Secondly, there is a question as to whether the Veteran had a 
hearing loss disability or symptoms of such during service.  An 
audiogram performed during an induction examination in November 
1966 is of record.  The examination report includes notations 
that appear to show a hearing loss disability.  A note indicates, 
however, to "recheck hearing upon induction."  Two audiograms 
in graphical form, dated November 16, 1966, and January 18, 1967 
are of record.  These are in ASA standard and should be converted 
to ISO (ANSI) units.  A Separation Examination dated in October 
1968 is of record.  It includes audiometry findings, but no 
results are reported at 500, 3000, 6000, or 8000 hertz.  As such, 
an audiologist should comment on and interpret these in-service 
findings.  

As to issue of service connection for cardiovascular disability, 
after a notice of disagreement has been filed in any claim, the 
RO is required to issue a statement of the case containing a 
summary of the evidence, the applicable laws and regulations, and 
an explanation as to the decision previously reached, unless the 
Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 
19.26, 19.29.  Technically, when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate process, 
a remand is required for procedural reasons.  Manlincon v. West, 
12 Vet. App. 238 (1999).

In the present case, the Board observes that service connection 
for heart disease was denied in an unappealed November 1969 
rating decision.  In August 2005, the Veteran filed a claim for 
service connection for high blood pressure.  Thereafter, in 
November 2005 the RO denied service connection for high blood 
pressure.  High blood pressure was listed as the sixth issue on 
the rating decision.  The decision also continued the denial of 
service connection for a "HEART CONDITION."  Thereafter, the 
Veteran submitted a November 2005 statement whereon he expressed 
disagreement various issues decided in the November 2005 
including "ISSUE 6.  Entitlement to service connection for heart 
condition."  The RO appears to have construed this 
correspondence as a new claim rather than a notice of 
disagreement with the continued denial of service connection for 
a cardiovascular disability.  

As held by the Court in the February 2010 Memorandum Decision, 
the November 2005 statement from the Veteran constitutes a timely 
notice of disagreement with the denial of service connection for 
cardiovascular disability.  The Court further observed that "VA 
never provided a [Statement of the Case] to [the Veteran] 
regarding the denial of the reopening of his heart condition 
claim."  

Furthermore, to the extent that the Veteran expressed 
disagreement with "Issue 6" on the November 2010 rating 
decision which referred to the claim for service connection for 
hypertension.  On remand the Veteran should be provided with a 
SOC addressing the claim for service connection for hypertension.

In addition, as the Veteran alleges that a cardiovascular 
disability to include high blood pressure is aggravated by 
service-connected disabilities, after providing the Veteran 
notice of the criteria for secondary service connection, the RO 
should consider this theory of entitlement as well.  

Per his claim for TDIU, the Board finds that the Veteran would 
further be assisted by an examination to determine whether he is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities.  
VA regulations indicate that when a Veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  

Given the Board's assignment of a 40 percent evaluation for his 
low back disability herein, the Veteran meets the schedular 
criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.  As 
such, an examination is warranted prior to further review of the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and obtain 
the Veteran's service personnel records.  The 
Veteran should be notified of the 
availability of these records consistent with 
VA's obligation under 38 C.F.R. § 3.159(e).  

2.  Send the Veteran a letter advising him of 
the criteria for service connection for a 
cardiovascular disability to include high 
blood pressure on a direct basis and as 
secondary to service-connected disability.  
Provide him a reasonable period to respond.  

3.  Thereafter, the RO should furnish the 
Veteran with a Statement of the Case 
pertaining to the issues of service 
connection for a cardiovascular disability to 
include whether new and material evidence has 
been submitted to reopen a claim for service 
connection for a heart condition and whether 
service connection for high blood pressure, 
to include as secondary to service-connected 
disability, is warranted.  These claims will 
not be returned to the Board unless the 
Veteran perfects an appeal by filing a timely 
substantive appeal.

4.  The Veteran should then be afforded 
comprehensive VA audiologic examination for 
the purpose of determining the etiology of 
any current hearing loss and tinnitus.  The 
claims file must be made available to and 
reviewed by the physician prior to the 
requested studies, and the examination 
reports should reflect that such a review was 
made.  All tests deemed necessary by the 
physicians are to be performed.  

The audiologic examiner is specifically 
requested to review the service treatment 
records and express an opinion as to whether 
the Veteran had a hearing loss disability in 
service.  Interpretation of the audiograms 
expressed in terms of ISO or ANSI units would 
be useful.  

Thereafter, the examiner should express a 
medical opinion whether it is at least as 
likely as not that any hearing loss or 
tinnitus is related to the appellant's 
military service.  

5.  The Veteran should also undergo an 
appropriate VA examination to determine the 
effect of the Veteran's service-connected 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment as a result 
of his service-connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed. 

6.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

7.  Thereafter, the RO should readjudicate 
the claims for service connection for hearing 
loss and for tinnitus.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be issued.  The 
case should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


